DETAILED ACTION
This office action is in response to communication filed on August 11, 2022.

Response to Amendment
Amendments filed on August 11, 2022 have been entered.
Claims 1-38 and 41 remain cancelled.
Claims 39, 53, 56, 58 and 62-64 have been amended. 
Claims 50 and 55 have been cancelled.
Claims 39-40, 42-49, 51-54 and 56-67 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 11), filed 08/11/2022 with respect to the rejection of claims 62-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are presented below in response to the amendments introduced in the last response.

Applicant’s arguments, see Remarks (p. 11), filed 08/11/2022 with respect to the rejection of claims 63-64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn.

Applicant’s arguments, see Remarks (p. 11-17), filed 08/11/2022 with respect to the rejections of claims 39-40, 42-49, 51-54 and 56-67 under 35 U.S.C. 103(a) have been fully considered. In view of the amendments, the rejections have been withdrawn.

Claim Objections
Claim 39 is objected to because of the following informalities:  
Language “(1) determining a quantity of locations to sample within each of the strata, the quantity of locations to sample within each of the strata being at least one more than the total quantity of at least two strata …” should read “(1) determining a quantity of locations to sample within each 
Language “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata …” should read “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each strata of the total quantity of at least two strata …” to provide appropriate antecedence basis while correcting for minor informalities.
Appropriate correction is required.

Claim 43 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein determining the sample soil carbon content includes measuring the sample soil carbon content as measured sample soil carbon content” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 44 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein determining the sample soil carbon content includes determining the sample soil carbon content in one or more layers of measured mass of soil over a determined area of the unit of land” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 45 is objected to because of the following informalities:  
Language should read “The method of Claim 44, wherein determining the sample soil carbon content includes determining any one or more of: a cutting shoe diameter, a push depth, a pulled core length and a hole depth, associated with the measured mass of soil” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 46 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein determining the sample soil carbon content includes determining composite soil carbon content from two or more of the selected quantity of locations” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 47 is objected to because of the following informalities:  
Language should read “The method of Claim 46, wherein determining the composite soil carbon content from two or more of the selected quantity of locations includes respectively compositing two or more layers of equal mass of soil from the two or more of the selected quantity of locations” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 48 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein determining the sample soil carbon content includes determining the sample soil carbon content by at least one of: absolute, percentage or fractional weight or mass of carbon” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 49 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein determining the total soil carbon content includes determining the total soil carbon content in a predetermined mass of soil per unit area of the unit of land” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 51 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein the total quantity of at least two strata is in a range of five to seven” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 54 is objected to because of the following informalities:  
Language should read “The method of Claim 53, wherein determining the one or more stratum boundaries includes determining the one or more stratum boundaries based, at least partly, on a cumulative function of a square root of frequencies of occurrence of soil carbon derived from the estimated spatial distribution of soil carbon content” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 56 is objected to because of the following informalities:  
Language “(1) determining a quantity of first locations to sample within each of the strata, the quantity of first locations to sample within each of the strata being at least one more than the total quantity of at least two strata …” should read “(1) determining a quantity of first locations to sample within each 
Language “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of first locations …” should read “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each strata of the total quantity of at least two strata, the quantity of first locations …” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(iii) using at least one of a CNS analyser and a near infrared spectroscopic analyser, at a first time, to determine a first sample soil carbon content associated with the quantity of first locations” should read “(iii) using at least one of a CNS analyser and a near infrared spectroscopic analyser, at a first time, to determine a first sample soil carbon content associated with the selected quantity of first locations” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(1) determining a quantity of second locations to sample within each of the strata, the quantity of second locations to sample within each of the strata being at least one more than the total quantity of at least two strata and being based, at least partly, on the obtained estimated spatial distribution of soil carbon content and at least one of: a diversity of the unit of land, a land use type, and a total area of the unit of land” should read “(1) determining a quantity of second locations to sample within each the at least one of: [[a]] the diversity of the unit of land, [[a]] the land use type, and [[a]] the total area of the unit of land” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of second locations …” should read “(2) reducing the sampling variance and the fraudulent manipulation of the soil carbon quantification results by randomly selecting, from each strata of the total quantity of at least two strata, the quantity of second locations …” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(vi) using at least one of the CNS analyser and the near infrared spectroscopic analyser, at a second time, to determine a second sample soil carbon content associated with the quantity of second locations” should read “(vi) using the at least one of the CNS analyser and the near infrared spectroscopic analyser, at a second time, to determine a second sample soil carbon content associated with the selected quantity of second locations” to provide appropriate antecedence basis while correcting for minor informalities.
Appropriate correction is required.

Claim 58 is objected to because of the following informalities:  
Language “(1) determining a quantity of first locations to sample within each of the strata, the quantity of first locations to sample within each of the strata being at least one more than the total quantity of at least two strata …” should read “(1) determining a quantity of first locations to sample within each  strata being at least one more than the total quantity of at least two strata” to provide appropriate antecedence basis while correcting for minor informalities.  
Language “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of first locations …” should read “(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each strata of the total quantity of at least two strata, the quantity of first locations …” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(iii) using at least one of a CNS analyser and a near infrared spectroscopic analyser, at a first time, to determine a first sample soil carbon content associated with the quantity of first locations” should read “(iii) using at least one of a CNS analyser and a near infrared spectroscopic analyser, at a first time, to determine a first sample soil carbon content associated with the selected quantity of first locations” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(vi) after re-stratifying the unit of land into the total quantity of at least two re-stratified strata, selecting a quantity of second locations from each of the total quantity of at least two re-stratified strata, the quantity of second locations …” should read “(vi) after re-stratifying the unit of land into the total quantity of at least two re-stratified strata, selecting a quantity of second locations from each strata of the total quantity of at least two re-stratified strata, the selected quantity of second locations …” to provide appropriate antecedence basis while correcting for minor informalities.
Language “(vii) using at least one of the CNS analyser and the near infrared spectroscopic analyser, at a second time, to determine a second sample soil carbon content associated with the quantity of second locations” should read “(vii) using the at least one of the CNS analyser and the near infrared spectroscopic analyser, at a second time, to determine a second sample soil carbon content associated with the selected quantity of second locations” to provide appropriate antecedence basis while correcting for minor informalities.
Appropriate correction is required.

Claim 59 is objected to because of the following informalities:  
Language should read “The method of Claim 39, wherein the information associated with the unit of land with the soil carbon distribution is selected from a group consisting of …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 60 is objected to because of the following informalities:  
Language should read “The method of Claim 56, wherein the information associated with the unit of land with the soil carbon distribution is selected from a group consisting of …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 61 is objected to because of the following informalities:  
Language should read “The method of Claim 58, wherein the information associated with the unit of land with the soil carbon distribution is selected from a group consisting of …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-40, 42-49, 51-54 and 56-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites “(ii) after stratifying the unit of land into the total quantity of at least two strata: (1) determining a quantity of locations to sample within each of the strata, the quantity of locations to sample within each of the strata being at least one more than the total quantity of at least two strata and being based, at least partly, on the obtained estimated spatial distribution of soil carbon content and at least one of: a diversity of the unit of land, a land use type, and a total area of the unit of land” which is not described in the original disclosure. Similar language is recited in independent claims 56 and 58.
The original specification describes that “the designated quantity or number of strata is based at least partly on any one or more of diversity of landscape, land use type, total area, and allowable uncertainty in quantifying the first total carbon content” (see [0026], see also [0027] and [0082]). In other words, the number of strata (not the number of locations to sample within each strata) is based on one or more of diversity of landscape, land use type, and a total area of the unit of land.
For examination purposes, claim language is interpreted as described in the original disclosure.

Examiner’s Note
Claims 39-40, 42-49, 51-54 and 56-67 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under Step 2A of the Subject Matter Eligibility Test, claim 39 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., quantifying soil carbon in a unit of land), as well as applies the judicial exception with, or by use of, a particular machine (i.e., using at least one of a CNS analyser and a near infrared spectroscopic analyser), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 56 and 58 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., quantifying soil carbon in a unit of land), and that applies the judicial exception with, or by use of, a particular machine (i.e., using at least one of a CNS analyser and a near infrared spectroscopic analyser), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 40, 42-49, 51-54, 57 and 58-67, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Subject Matter Not Rejected Over Prior Art
Claims 39-40, 42-49, 51-54 and 56-67 are distinguished over the prior art of record for the following reasons:
Regarding claim 39 (currently amended): 
Miklos (M. Miklos et al, “Mapping and comparing the distribution of soil carbon under cropping and grazing management practices in Narrabri north-west New South Wales”, Australian Journal of Soil Research, 6 May 2010, volume 48, pages 248-253, 256-257, IDS record) discloses: 
A method of quantifying soil carbon in a unit of land (Fig. 3; p. 249, col. 1, section – “Overview of processes”: a process for mapping soil carbon in a unit of land (e.g., farm) is presented), the method comprising:
(i) stratifying the unit of land into a total quantity of at least two strata (Fig. 3 – “Strata Sampling Design”; p. 249, col. 2,  section “Stratification and soil sampling”: stratification of unit of land was based on interpolated sensor measurements (M-SP) resulting in 20 soil sampling strata), wherein the stratification includes determining one or more stratum boundaries between the total quantity of at least two strata (Fig. 5: by stratifying the unit of land into the plurality of strata, stratum boundaries are determined in order to create spatial map); 
(ii) after stratifying the unit of land into the total quantity of at least two strata:
(1) determining a quantity of locations to sample within each of the strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to obtain 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5));
(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of locations from that strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to obtain 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets that by performing random sampling, sampling variance and fraudulent manipulation of results are reduced (see also p. 255, col. 2, par. 2)); 
(iii) determine sample soil carbon content associated with the selected quantity of locations (Fig. 3 - “Point estimates of Carbon”; p. 249-250, sections “MIR Spectroscopy/Spectral calibration”: collected samples are analyzed using laboratory techniques to determine total/organic/inorganic carbon content); and 
(iv) determining total soil carbon content in the unit of land based, at least partly, on the sample soil carbon content (Fig. 3 – “Carbon estimates of stratified areas/Continuous Soil Carbon Maps”; p. 250-252, section “Soil carbon mapping”: class maps of soil carbon are generated based on carbon data obtained from sampling and models).

Regarding (a) obtaining an estimated spatial distribution of soil carbon content in the unit of land; and (b) thereafter, independently auditing the obtained estimated spatial distribution of soil carbon content in the unit of land by (i)-(iv), wherein: (i) the total quantity of at least two strata is based, at least partly, on the obtained estimated spatial distribution of soil carbon content, and (ii) after stratifying the unit of land into the total quantity of at least two strata, performing (1)-(2), wherein: (1) the quantity of locations to sample within each of the strata being based, at least partly, on the obtained estimated spatial distribution of soil carbon content, Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023) teaches:
“Systematic and random sampling designs are the two broad types of schemes used to estimate forest carbon stocks at the country level (Paciomik and Rypdal 2003). Systematic sampling uses a regularly spaced grid to identify plot locations across an entire region, while random sampling chooses plot locations by chance. Without stratification, both schemes may over- or under-sample because patterns in nature are inherently clumpy and not likely to be randomly distributed. Stratification of systematic and random sampling schemes by broad forest types greatly increases survey efficiency by reducing unnecessary sampling and ensuring that major variation has been captured. It is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks … Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 1, line 3 – col. 2, line 15: assessment of carbon stocks variation in a country (analogous to estimated spatial distribution of soil carbon content) are important for defining a stratified sampling scheme for inferring (analogous to auditing) carbon stocks for a unit of land (e.g., forest, see p. 5, col. 2, lines 5-7); without stratification, sampling techniques may over- or under-sample, therefore, in order to increase survey efficiency, the number of plots (sampling locations) is determined after strata (which is defined based on assessment of carbon stocks variation) have been identified); and
“Country-level forest carbon stocks can then be estimated using the statistically sampled ground-based data. Allometric relationships are first applied to the ground-based forest measurements to estimate the average carbon stocks in each forest strata (Forest C/ha). A country’s forest carbon stocks can then be estimated by applying the average carbon density values across a national land-cover map or to a forest statistics table with the same forest strata” (p. 7, col. 1, lines 3-11: country-level forest carbon stocks (analogous to soil carbon map) are created using sample ground-based data).

Regarding (a) obtaining an estimated spatial distribution of soil carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a soil carbon content prediction model to predict the estimated spatial distribution of soil carbon content, Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023) further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).

Regarding (b)(i) the determination of the one or more stratum boundaries includes determining one or more optimum stratum boundaries under Neyman allocation, Peltoniemi (Peltoniemi, M. et al. “Stratification of Regional Sampling by Model-Predicted Changes of Carbon Stocks in Forested Mineral Soils” Silva Fennica, 2007, vol. 41(3), pp 527-539) teaches:
the determination of the one or more stratum boundaries includes determining one or more optimum stratum boundaries under Neyman allocation (p. 528, col. 1, par. 3; p. 532, col. 2, lines 6-9), stratum boundaries for G strata under optimal Neyman allocation were computed).

Regarding (1) the quantity of locations to sample within each of the strata being based, at least partly, on at least one of: a diversity of the unit of land, a land use type, and a total area of the unit of land, Tyburski (US 20110055220 A1) teaches:
	“The CCBA Standards stated that: “current carbon stocks [must be accounted for] within the project area(s), using stratification by land-use or vegetation type and methods of carbon calculation (such as biomass plots, formulae, default values) from the IPCC’s 2006 Guidelines for AFOLU or a more robust and detailed methodology” ([0135]: stratification by land-use or vegetation type is used for carbon calculation in project areas).

Regarding (iii) using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine sample soil carbon content, Graham (Graham; Fire and Terrain Controls on Soil Carbon in Chaparral Watersheds, 2001-2006 Mission Kearney Foundation of Soil Science: Soil Carbon and California's Terrestrial Ecosystems Final Report: 2002019, 1/1/2003-12/31/2004; Nov. 2007) teaches:
using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine sample carbon content (p. 5, par. 3: soil samples are analyzed for total carbon content using a CNS analyzer).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“(ii)(1) the quantity of locations to sample within each of the strata being at least one more than the total quantity of at least two strata,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 56 (currently amended): 
Miklos (M. Miklos et al, “Mapping and comparing the distribution of soil carbon under cropping and grazing management practices in Narrabri north-west New South Wales”, Australian Journal of Soil Research, 6 May 2010, volume 48, pages 248-253, 256-257, IDS record) discloses: 
A method of quantifying soil carbon sequestered in a unit of land (Fig. 3; p. 249, col. 1, section – “Overview of processes”: a process for mapping soil carbon in a unit of land (e.g., farm) is presented), the method comprising:
i) stratifying the unit of land into a total quantity of at least two strata (Fig. 3 – “Strata Sampling Design”; p. 249, col. 2,  section “Stratification and soil sampling”: stratification of unit of land was based on interpolated sensor measurements (M-SP) resulting in 20 soil sampling strata), wherein the stratification includes determining one or more stratum boundaries between the total quantity of at least two strata (Fig. 5: by stratifying the unit of land into the plurality of strata, stratum boundaries are determined in order to create spatial map); 
(ii) after stratifying the unit of land into the total quantity of at least two strata:
(1) determining a quantity of first locations to sample within each of the strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to obtain 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5)), and
(2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of first locations from that strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to obtain 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets that by performing random sampling, sampling variance and fraudulent manipulation of results are reduced (see also p. 255, col. 2, par. 2));
(iii) at a first time, determine a first sample soil carbon content associated with the quantity of first locations (Fig. 3 - “Point estimates of Carbon”; p. 249-250, sections “MIR Spectroscopy/Spectral calibration”: collected samples are analyzed using laboratory techniques to determine total/organic/inorganic carbon content); and 
(iv) determining first total soil carbon content in the unit of land based, at least partly, on the first sample soil carbon content (Fig. 3 – “Carbon estimates of stratified areas/Continuous Soil Carbon Maps”; p. 250-252, section “Soil carbon mapping”: class maps of soil carbon are generated based on carbon data obtained from sampling and models).

Regarding (v) after stratifying the unit of land into the total quantity of at least two strata: (1) determining a quantity of second locations to sample within each of the strata, and (2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of second locations from that strata; (vi) at a second time, determine a second sample soil carbon content associated with the quantity of second locations; (vii) determining second total soil carbon content of the unit of land based, at least partly, on the second sample soil carbon content; and (viii) determining an amount of sequestered soil carbon in the unit of land between the first time and the second time, Miklos (M. Miklos et al, “Mapping and comparing the distribution of soil carbon under cropping and grazing management practices in Narrabri north-west New South Wales”, Australian Journal of Soil Research, 6 May 2010, volume 48, pages 248-253, 256-257, IDS record) teaches:
“The market for soil carbon trading has been slow to develop because the requirements are that the commodity must be clearly identified, and reliably and consistently measured, so that both short-term and long-term monitoring of carbon sequestration can be undertaken” (p. 248, col. 2, lines 1-5: confident measurements and analysis need to be done in order to monitor carbon sequestration), and
“This area was sampled for soil C in 1985 (McGarry et al. 1989), with 14 sampling sites on the farm.  We compared measurements of organic C storage between 1985 and 2007 from these 14 sites.  Figure 9 shows a decrease of organic carbon with a mean of 0.6 kg/m2; although the means for 1985 and 2007 are not statistically different, the data show a trend to a drop in organic carbon which may be due to agricultural practices” (p. 255, col. 2, lines 22-28; p. 256, col. 1, line 1: examiner interprets same procedure can be applied during both campaigns using same sampling sites, with a difference between the two results being calculated for trend evaluation (i.e., a decrease of organic carbon with a mean of 0.6 kg/m2); however, the procedure could be applied using random sampling during both campaigns in order to avoid fraudulent practices).

Regarding (a) obtaining an estimated spatial distribution of soil carbon content in the unit of land; and (b) thereafter, independently auditing the obtained estimated spatial distribution of soil carbon content in the unit of land by (i)-(viii), wherein: (i) stratifying the unit of land into a total quantity of at least two strata, the total quantity of at least two strata is based, at least partly, on the obtained estimated spatial distribution of soil carbon content, and (ii-1/v-1) the quantity of first/second locations to sample within each of the strata being based, at least partly, on the obtained estimated spatial distribution of soil carbon content, Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023) teaches:
“Systematic and random sampling designs are the two broad types of schemes used to estimate forest carbon stocks at the country level (Paciomik and Rypdal 2003). Systematic sampling uses a regularly spaced grid to identify plot locations across an entire region, while random sampling chooses plot locations by chance. Without stratification, both schemes may over- or under-sample because patterns in nature are inherently clumpy and not likely to be randomly distributed. Stratification of systematic and random sampling schemes by broad forest types greatly increases survey efficiency by reducing unnecessary sampling and ensuring that major variation has been captured. It is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks … Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 1, line 3 – col. 2, line 15: assessment of carbon stocks variation in a country (analogous to estimated spatial distribution of soil carbon content) are important for defining a stratified sampling scheme for inferring (analogous to auditing) carbon stocks for a unit of land (e.g., forest, see p. 5, col. 2, lines 5-7); without stratification, sampling techniques may over- or under-sample, therefore, in order to increase survey efficiency, the number of plots (sampling locations) is determined after strata (which is defined based on assessment of carbon stocks variation) have been identified); and
“Country-level forest carbon stocks can then be estimated using the statistically sampled ground-based data. Allometric relationships are first applied to the ground-based forest measurements to estimate the average carbon stocks in each forest strata (Forest C/ha). A country’s forest carbon stocks can then be estimated by applying the average carbon density values across a national land-cover map or to a forest statistics table with the same forest strata” (p. 7, col. 1, lines 3-11: country-level forest carbon stocks (analogous to soil carbon map) are created using sample ground-based data).

Regarding (a) obtaining an estimated spatial distribution of soil carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a soil carbon content prediction model to predict the estimated spatial distribution of soil carbon content; and 
Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023) further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).

Regarding (b)(i) the determination of the one or more stratum boundaries includes determining one or more optimum stratum boundaries under Neyman allocation, Peltoniemi (Peltoniemi, M. et al. “Stratification of Regional Sampling by Model-Predicted Changes of Carbon Stocks in Forested Mineral Soils” Silva Fennica, 2007, vol. 41(3), pp 527-539) teaches:
the determination of the one or more stratum boundaries includes determining one or more optimum stratum boundaries under Neyman allocation (p. 528, col. 1, par. 3; p. 532, col. 2, lines 6-9), stratum boundaries for G strata under optimal Neyman allocation were computed).

Regarding (ii/v)(1) the quantity of first/second locations to sample within each of the strata being based, at least partly, on at least one of: a diversity of the unit of land, a land use type, and a total area of the unit of land, Tyburski (US 20110055220 A1) teaches:
	“The CCBA Standards stated that: “current carbon stocks [must be accounted for] within the project area(s), using stratification by land-use or vegetation type and methods of carbon calculation (such as biomass plots, formulae, default values) from the IPCC’s 2006 Guidelines for AFOLU or a more robust and detailed methodology” ([0135]: stratification by land-use or vegetation type is used for carbon calculation in project areas).

Regarding (iii/vi) using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine a first/second sample soil carbon content, Graham (Graham; Fire and Terrain Controls on Soil Carbon in Chaparral Watersheds, 2001-2006 Mission Kearney Foundation of Soil Science: Soil Carbon and California's Terrestrial Ecosystems Final Report: 2002019, 1/1/2003-12/31/2004; Nov. 2007) teaches:
using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine sample carbon content (p. 5, par. 3: soil samples are analyzed for total carbon content using a CNS analyzer).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“(ii/v)(1) the quantity of first/second locations to sample within each of the strata being at least one more than the total quantity of at least two strata,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 58 (currently amended): 
Miklos (M. Miklos et al, “Mapping and comparing the distribution of soil carbon under cropping and grazing management practices in Narrabri north-west New South Wales”, Australian Journal of Soil Research, 6 May 2010, volume 48, pages 248-253, 256-257, IDS record) discloses: 
A method of quantifying soil carbon sequestered in a unit of land (Fig. 3; p. 249, col. 1, section – “Overview of processes”: a process for mapping soil carbon in a unit of land (e.g., farm) is presented), the method comprising:
i) stratifying the unit of land into a total quantity of at least two strata (Fig. 3 – “Strata Sampling Design”; p. 249, col. 2,  section “Stratification and soil sampling”: stratification of unit of land was based on interpolated sensor measurements (M-SP) resulting in 20 soil sampling strata), wherein the stratification includes determining one or more stratum boundaries between the total quantity of at least two strata (Fig. 5: by stratifying the unit of land into the plurality of strata, stratum boundaries are determined in order to create spatial map); 
(ii) after stratifying the unit of land into the total quantity of at least two strata: 
(1) determining a quantity of first locations to sample within each of the strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to obtain 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5)), and
 (2) reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting, from each of the total quantity of at least two strata, the quantity of first locations from that strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to obtain 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets that by performing random sampling, sampling variance and fraudulent manipulation of results are reduced (see also p. 255, col. 2, par. 2));
(iii) at a first time, determine a first sample soil carbon content associated with the quantity of first locations (Fig. 3 - “Point estimates of Carbon”; p. 249-250, sections “MIR Spectroscopy/Spectral calibration”: collected samples are analyzed using laboratory techniques to determine total/organic/inorganic carbon content); and 
(iv) determining first total soil carbon content in the unit of land based, at least partly, on the first sample soil carbon content (Fig. 3 – “Carbon estimates of stratified areas/Continuous Soil Carbon Maps”; p. 250-252, section “Soil carbon mapping”: class maps of soil carbon are generated based on carbon data obtained from sampling and models).

Regarding (v) re-stratifying the unit of land into a total quantity of at least two re-stratified strata based, at least partly, on the first sample soil carbon content; (vi) after re-stratifying the unit of land into the total quantity of at least two re-stratified strata, selecting a quantity of second locations from each of the total quantity of at least two re-stratified strata; (vii) at a second time, determine a second sample soil carbon content associated with the quantity of second locations; (viii) determining second total soil carbon content in the unit of land based, at least partly, on the second sample soil carbon content; and (ix) determining an amount of sequestered soil carbon in the unit of land between the first time and the second time, Miklos (M. Miklos et al, “Mapping and comparing the distribution of soil carbon under cropping and grazing management practices in Narrabri north-west New South Wales”, Australian Journal of Soil Research, 6 May 2010, volume 48, pages 248-253, 256-257, IDS record) teaches:
“The market for soil carbon trading has been slow to develop because the requirements are that the commodity must be clearly identified, and reliably and consistently measured, so that both short-term and long-term monitoring of carbon sequestration can be undertaken” (p. 248, col. 2, lines 1-5: confident measurements and analysis need to be done in order to monitor carbon sequestration), and
“This area was sampled for soil C in 1985 (McGarry et al. 1989), with 14 sampling sites on the farm.  We compared measurements of organic C storage between 1985 and 2007 from these 14 sites.  Figure 9 shows a decrease of organic carbon with a mean of 0.6 kg/m2; although the means for 1985 and 2007 are not statistically different, the data show a trend to a drop in organic carbon which may be due to agricultural practices” (p. 255, col. 2, lines 22-28; p. 256, col. 1, line 1: examiner interprets same procedure can be applied during both campaigns using same sampling sites, with a difference between the two results being calculated for trend evaluation (i.e., a decrease of organic carbon with a mean of 0.6 kg/m2); however, the procedure could be applied using random sampling during both campaigns in order to avoid fraudulent practices).

Regarding (a) obtaining an estimated spatial distribution of soil carbon content in the unit of land; and (b) thereafter, independently auditing the obtained estimated spatial distribution of soil carbon content in the unit of land by (i)-(ix), wherein: (i) the total quantity of at least two strata is based, at least partly, on the obtained estimated spatial distribution of soil carbon content, and (ii/vi) the quantity of first/second locations being based, at least partly, on the obtained estimated spatial distribution of soil carbon content, Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023) teaches:
“Systematic and random sampling designs are the two broad types of schemes used to estimate forest carbon stocks at the country level (Paciomik and Rypdal 2003). Systematic sampling uses a regularly spaced grid to identify plot locations across an entire region, while random sampling chooses plot locations by chance. Without stratification, both schemes may over- or under-sample because patterns in nature are inherently clumpy and not likely to be randomly distributed. Stratification of systematic and random sampling schemes by broad forest types greatly increases survey efficiency by reducing unnecessary sampling and ensuring that major variation has been captured. It is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks … Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 1, line 3 – col. 2, line 15: assessment of carbon stocks variation in a country (analogous to estimated spatial distribution of soil carbon content) are important for defining a stratified sampling scheme for inferring (analogous to auditing) carbon stocks for a unit of land (e.g., forest, see p. 5, col. 2, lines 5-7); without stratification, sampling techniques may over- or under-sample, therefore, in order to increase survey efficiency, the number of plots (sampling locations) is determined after strata (which is defined based on assessment of carbon stocks variation) have been identified); and
“Country-level forest carbon stocks can then be estimated using the statistically sampled ground-based data. Allometric relationships are first applied to the ground-based forest measurements to estimate the average carbon stocks in each forest strata (Forest C/ha). A country’s forest carbon stocks can then be estimated by applying the average carbon density values across a national land-cover map or to a forest statistics table with the same forest strata” (p. 7, col. 1, lines 3-11: country-level forest carbon stocks (analogous to soil carbon map) are created using sample ground-based data).

Regarding (a) obtaining an estimated spatial distribution of soil carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a soil carbon content prediction model to predict the estimated spatial distribution of soil carbon content, Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023) further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).

Regarding (b)(i) the determination of the one or more stratum boundaries includes determining one or more optimum stratum boundaries under Neyman allocation, Peltoniemi (Peltoniemi, M. et al. “Stratification of Regional Sampling by Model-Predicted Changes of Carbon Stocks in Forested Mineral Soils” Silva Fennica, 2007, vol. 41(3), pp 527-539) teaches:
the determination of the one or more stratum boundaries includes determining one or more optimum stratum boundaries under Neyman allocation (p. 528, col. 1, par. 3; p. 532, col. 2, lines 6-9), stratum boundaries for G strata under optimal Neyman allocation were computed).

Regarding (ii)(1) and (vi) the quantity of first/second locations to sample within each of the strata being based, at least partly, on at least one of: a diversity of the unit of land, a land use type, and a total area of the unit of land, Tyburski (US 20110055220 A1) teaches:
	“The CCBA Standards stated that: “current carbon stocks [must be accounted for] within the project area(s), using stratification by land-use or vegetation type and methods of carbon calculation (such as biomass plots, formulae, default values) from the IPCC’s 2006 Guidelines for AFOLU or a more robust and detailed methodology” ([0135]: stratification by land-use or vegetation type is used for carbon calculation in project areas).

Regarding (iii/vii) using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine a first/second sample soil carbon content, Graham (Graham; Fire and Terrain Controls on Soil Carbon in Chaparral Watersheds, 2001-2006 Mission Kearney Foundation of Soil Science: Soil Carbon and California's Terrestrial Ecosystems Final Report: 2002019, 1/1/2003-12/31/2004; Nov. 2007) teaches:
using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine a sample carbon content (p. 5, par. 3: soil samples are analyzed for total carbon content using a CNS analyzer).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“(ii)(1) the quantity of first locations to sample within each of the strata being at least one more than the total quantity of at least two strata,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 40, 42-49, 51-54, 57 and 58-67.
They are also distinguished over the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOOD ARCHIE et al., US 3508877 A, PROCESS FOR MEASURING THE LIVE CARBON CONTENT OF ORGANIC SAMPLES
Reference discloses measuring carbon content of organic samples.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA M CORDERO/Primary Examiner, Art Unit 2857